Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Morris Reg. No.: 72851 on 1/28/2022.

The application has been amended as follows: 
1.	A method for training a completely automated public Turing test ("CAPTCHA") using one or more processors, comprising: 
applying a plurality of textual requests as input across a generator machine learning model to generate, respectively, a plurality of textual challenge phrases, wherein the plurality of textual requests are configured to elicit a textual challenge phrase from a natural language dialog software agent, and wherein each textual challenge phrase includes a challenge configured to elicit a response from a natural language dialog software agent; 
applying the plurality of textual challenge phrases as inputs across an additional generator machine learning model to generate a respective plurality of 
assigning each of the plurality of synthetic answers a label, wherein the label for a given synthetic answer is indicative of the given synthetic answer being generated by a natural language dialog software agent; 
assigning each of a plurality of human-generated answers a label indicative of it being generated by a human; 
applying a plurality of answers as inputs across a first discriminator machine learning model to generate a respective plurality of CAPTCHA outputs, wherein each respective CAPTCHA output of the plurality of CAPTCHA outputs comprises a prediction of whether the respective answer of the plurality of answers was generated by the natural language dialog software agent or a human, and wherein the plurality of answers comprises the plurality of synthetic answers and the plurality of human- generated answers; and 
training the additional generator and first discriminator machine learning models based on a comparison of the labels assigned to the plurality of answers with the plurality of CAPTCHA outputs.

12.	At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations: 
applying a plurality of textual requests as input across a generator machine learning model to generate, respectively, a plurality of textual challenge phrases, wherein the plurality of textual requests are configured to elicit a textual challenge phrase from a natural language dialog software agent, and wherein each textual challenge phrase includes a challenge configured to elicit a response from a natural language dialog software agent; 
applying the plurality of textual challenge phrases as inputs across an additional generator machine learning model to generate a respective plurality of synthetic answers, wherein each respective synthetic answer of the plurality of synthetic answers is responsive to the challenge included with the respective textual challenge; Page 3 of 9Patent Application No. 16/618,589 Attorney Docket No. ZS202-19866 Response to 08/30/2021 Office Action 
assigning each of the plurality of synthetic answers a label indicative of it being generated by a natural language dialog software agent; 
assigning each of the plurality of synthetic answers a label, wherein the label for a given synthetic answer is indicative of the given synthetic answer being generated by a natural language dialog software agent; 
applying a plurality of answers as inputs across a first discriminator machine learning model to generate a respective plurality of CAPTCHA outputs, wherein each respective CAPTCHA output of the plurality of CAPTCHA outputs comprises a prediction of whether the respective answer of the plurality of answers was generated by the natural language dialog software agent or a human, and wherein the plurality of answers comprises the plurality of synthetic answers and the plurality of human-generated answers; and 
training the additional generator and first discriminator machine learning models based on a comparison of the labels assigned to the plurality of answers with the plurality of CAPTCHA outputs.


applying a plurality of textual requests as input across a generator machine learning model to generate, respectively, a plurality of textual challenge phrases, wherein the plurality of textual requests are configured to elicit a textual challenge phrase from a natural language dialog software agent, and wherein each textual challenge phrase includes a challenge configured to elicit a response from a natural language dialog software agent; 
applying the plurality of textual challenge phrases as inputs across an additional generator machine learning model to generate a respective plurality of synthetic answers, wherein each respective synthetic answer of the plurality of synthetic answers is responsive to the challenge included with the respective textual challenge; 
assigning each of the plurality of synthetic answers a label, wherein the label for a given synthetic answer is indicative of the given synthetic answer being generated by a natural language dialog software agent; 
assigning each of a plurality of human-generated answers a label indicative of it being generated by a human; 
applying a plurality of answers as inputs across a first discriminator machine learning model to generate a respective plurality of CAPTCHA outputs, wherein each respective CAPTCHA output of the plurality of CAPTCHA outputs comprises a prediction of whether the respective answer of the plurality of answers was generated by Page 5 of 9Patent Application No. 16/618,589 the natural language dialog software agent or a human, and wherein the plurality of 
training the additional generator and first discriminator machine learning models based on a comparison of the labels assigned to the plurality of answers with the plurality of CAPTCHA outputs.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations as indicated on the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA WONG/Primary Examiner, Art Unit 2655